PER CURIAM.
The accused is charged with unprofessional conduct. The evidence establishes that he was guilty of gross neglect in handling his clients’ affairs.
He is also charged with appropriating to his own use monies entrusted to him for the benefit of one of his clients. The accused contends that he was authorized to divert these monies to his own use as payment of attorney’s fees. The evidence does not establish that the accused intended to appropriate his client’s money. We hold, therefore, that on this charge there is a failure of proof.
The trial committee recommended that the accused be publicly reprimanded. The Board of Governors recommended a private reprimand.
*348Without deciding whether this court has the power, under any circumstances, to privately reprimand a member of the bar, we are of the opinion that under the circumstances of this ease the accused should be publicly reprimanded.
It is so ordered.